Exhibit 10 -18.2

 

PERFORMANCE AWARD AGREEMENT

 

This Performance Award Agreement (the “Agreement”) has been made as of November
17, 2003 (the “Date of Award”) between Duke Energy Corporation, a North Carolina
corporation, with its principal offices in Charlotte, North Carolina (the
“Company”), and Paul M. Anderson (the “Grantee”).

 

RECITALS

 

Under the Duke Energy Corporation 1998 Long-Term Incentive Plan as amended, and
as it may, from time to time, be further amended (the “Plan”), the Compensation
Committee of the Board of Directors of the Company (the “Committee”), or its
delegatee, has determined the form of this Agreement and selected the Grantee,
as an Employee, to receive the Performance Award evidenced by this Agreement and
the Performance Shares and tandem Dividend Equivalents that are subject hereto.
The applicable terms/provisions of the Plan are incorporated in this Agreement
by reference, including the definitions of terms contained in the Plan.

 

PERFORMANCE AWARD

 

In accordance with the terms of the Plan, the Company has made this Performance
Award, effective as of the Date of Award and upon the following terms and
conditions:

 

Section 1. Number and Nature of Performance Shares and Dividend Equivalents. The
number of Performance Shares and the number of tandem Dividend Equivalents
subject to this Performance Award are each three hundred sixty thousand
(360,000). Each Performance Share represents a right to receive, following the
vesting of the Performance Share, payment in the form of one share of Common
Stock. Each tandem Dividend Equivalent, until its expiration, represents a right
to receive cash payments equivalent in amount to the cash dividends declared and
paid on one share of Common Stock. Performance Shares and Dividend Equivalents
are used solely as units of measurement and are not shares of Common Stock, and
the Grantee is not, and has no rights as, a shareholder of the Company by virtue
of this Performance Award.

 

Section 2. Vesting of Performance Shares. Performance Shares subject to this
Performance Award shall become vested on the last day of the particular calendar
year upon the written determination by the Committee, or its delegatee, in its
sole discretion, that the Performance Goal that it has established for the
particular calendar year, has been achieved, together with the level of such
achievement between threshold and maximum levels. The Committee’s written
determination shall be provided no later than the ninetieth (90th) day of the
next calendar year. In this regard: (i) one hundred twenty thousand (120,000)
Performance Shares shall vest on December 31, 2004, subject to the achievement
of the Performance Goal for calendar year 2004; (ii) one hundred

 



--------------------------------------------------------------------------------

twenty thousand (120,000) Performance Shares shall vest on December 31, 2005,
subject to the achievement of the Performance Goal for calendar year 2005; and
(iii) one hundred twenty thousand (120,000) Performance Shares shall vest on
December 31, 2006, subject to the achievement of the Performance Goal for
calendar year 2006.

 

In the event, and to the extent, that the Committee, or its delegatee, in its
sole discretion, determines that the Performance Goal(s) for a particular
calendar year have not been achieved, the Performance Shares whose vesting is
subject to the Performance Goal(s), and respective tandem Dividend Equivalents,
are thereupon forfeited. In the event that the Grantee’s continuous employment
by the Company (including Subsidiaries) terminates, any outstanding and unvested
Performance Shares subject to this Performance Award, and tandem Dividend
Equivalents, are thereupon forfeited, except that if such employment terminates
as the result of (i) the Grantee’s death, (ii) the Grantee’s permanent and total
disability within the meaning of Internal Revenue Code Section 22(e)(3), or
(iii) termination of such employment by the Company, or employing Subsidiary,
other than For Cause1, the Committee, or its delegatee, shall immediately vest a
portion of each unvested Performance Shares, such portion to be equal to (1) the
number of full calendar months elapsed between November 1, 2003, and the time of
termination (including November 2003) divided by (2) thirty-eight, irrespective
of whether there is a subsequent determination that the Performance Goal(s)
have, or have not, been achieved. Notwithstanding the foregoing, in the event
that a Change in Control occurs before the Grantee’s continuous employment by
the Company (including Subsidiaries) terminates, any outstanding and unvested
Performance Shares subject to this Performance Award shall immediately become
vested, irrespective of whether there is a subsequent determination that the
Performance Goal(s) have, or have not, been achieved.

 

Section 3. Forfeiture/Expiration. Except as otherwise expressly provided herein,
any Performance Share subject to this Performance Award shall be forfeited upon
the termination of the Grantee’s continuous employment by the Company (including
Subsidiaries) from the Date of Award, to the extent not then or previously
vested. Any Dividend Equivalent subject to this Performance Award shall expire
at the time the

--------------------------------------------------------------------------------

1 “For Cause”, which is defined as the occurrence of: (A) gross neglect,
malfeasance or gross insubordination by the Grantee in performing his duties
under his Employment Agreement; (B) the Grantee’s conviction for a felony,
excluding convictions associated with traffic violations; (C) an egregious act
of dishonesty (including without limitation theft or embezzlement) or a
malicious action by Grantee toward Duke Energy’s customers or employees; (D) a
willful and material violation of any provision of Section 11 of the Grantee’s
Employment Agreement; (E) intentional reckless conduct by the Grantee that is
materially detrimental to the business or reputation of Duke Energy; or (F)
material failure of the Grantee to carry out reasonably assigned duties or
instructions consistent with the titles of Chairman and Chief Executive Officer
(provided that material failure to carry out reasonably assigned duties shall be
deemed to constitute cause only after a finding by Duke Energy’s Board of
Directors, or a duly constituted committee thereof, of material failure on the
part of Grantee and the failure to remedy such performance to the Board’s or the
Committee’s, satisfaction within 30 days after delivery of written notice to
Grantee of such finding).

 

2



--------------------------------------------------------------------------------

Performance Share with respect to which the Dividend Equivalent is in tandem is
either paid or forfeited.

 

Section 4. Dividend Equivalent Payments. Payments with respect to any Dividend
Equivalent subject to this Performance Award shall be paid in cash to the
Grantee (or, if the Grantee is dead, the Grantee’s beneficiary) as soon as
practicable whenever cash dividends are declared and paid with respect to the
Common Stock after the Date of Award and before the Dividend Equivalent expires.
However, should the timing of a particular payment under Section 5 to the
Grantee in shares of Common Stock in conjunction with the timing of a particular
cash dividend declared and paid on Common Stock be such that the Grantee (or the
Grantee’s beneficiary) receives such shares without the right to receive such
dividend and the Grantee (or the Grantee’s beneficiary) would not otherwise be
entitled to payment under the expiring tandem Dividend Equivalents with respect
to such dividend, the Grantee (or the Grantee’s beneficiary), nevertheless,
shall be entitled to such payment. Dividend Equivalent payments shall be subject
to withholding for taxes.

 

Section 5. Payment of Performance Shares Payment under all vested Performance
Shares subject to this Performance Award shall be made to the Grantee (or, if
the Grantee is dead, the Grantee’s beneficiary) as soon as practicable following
the termination of the Grantee’s continuous employment by the Company (including
Subsidiaries). Payment shall be subject to withholding for taxes and shall not
occur until the Grantee (or the Grantee’s beneficiary) has arranged to meet this
obligation to the satisfaction of the Executive Compensation and Benefits
Department. Notwithstanding the foregoing, to the extent that Grantee fails to
timely tender to the Corporation sufficient cash to satisfy withholding for tax
requirements, such withholding shall be applied to reduce the number of shares
of Common Stock that would otherwise be paid. Payment shall be in the form of
one (1) share of Common Stock for each full Performance Share so vested, and any
fractional Performance Share so vested shall not be paid unless and until
subsequent vesting results in the full Performance Share becoming vested.

 

Section 6. No Employment Right. Nothing in this Agreement or in the Plan shall
affect the right of the Company or any Subsidiary to terminate the employment of
service of the Grantee at any time for any, or no, reason, or confer upon the
Grantee the right to continued employment with the Company (including
Subsidiaries).

 

Section 7. Restrictions on Transfer, Beneficiary. Performance Shares and
Dividend Equivalents subject to this Performance Award may not be sold,
transferred, exchanged, assigned, pledged, hypothecated, alienated or otherwise
encumbered. The Grantee may designate a beneficiary or beneficiaries to receive
any payments that are due under Section 4 or 5 following Grantee’s death. To be
effective, such designation must be made in accordance with such rules and on
such form as prescribed by the Company’s Executive Compensation and Benefits
Department for such purpose which completed

 

3



--------------------------------------------------------------------------------

form must be received by the Company’s Executive Compensation and Benefits
Department before Grantee’s death. If the Grantee fails to designate a
beneficiary, or if no designated beneficiary survives Grantee’s death, Grantee’s
estate shall be deemed Grantee’s beneficiary.

 

Section 8. Determinations. Determinations by the Committee, or its delegatee,
shall be final and conclusive with respect to the interpretation of the Plan and
this Agreement.

 

Section 9. Governing Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of North Carolina applicable
to transactions that take place entirely within that state.

 

Section 10. Conflicts with Plan and Correction of Errors. In the event that any
provision of this Agreement conflicts in any way with a provision of the Plan,
such Plan provision shall be controlling and the applicable provision of this
Agreement shall be without force and effect to the extent necessary to cause
such Plan provision to be controlling. In the event that, due to administrative
error, this Agreement does not accurately reflect a Performance Award properly
granted to the Grantee pursuant to the Plan, the Company, acting through its
Executive Compensation and Benefits Department, reserves the right to cancel any
erroneous document and, if appropriate, to replace the cancelled document with a
corrected document.

 

Notwithstanding the foregoing, this Performance Award is subject to cancellation
by the Company in its sole discretion unless the Grantee, by not later than
January 30, 2004, has signed a duplicate of this Agreement, in the space
provided below, and returned the signed duplicate to the Executive Compensation
and Benefits Department -Performance Award (PB04A), Duke Energy Corporation, P.
O. Box 1244, Charlotte, NC 28201-1244.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
granted in Charlotte, North Carolina, to be effective as of the Date of Award.

 

ATTEST

      DUKE ENERGY CORPORATION

By:

  /s/    MARTHA B. WYRSCH              

By:

  /s/    LEO E. LINBECK, JR.             Corporate Secretary           Leo E.
Linbeck, Jr.            

Its:

  Chairman, Compensation Committee

 

Acceptance of Performance Award

 

4



--------------------------------------------------------------------------------

IN WITNESS OF Grantee’s acceptance of this Performance Award and Grantee’s
agreement to be bound by the provisions of this Agreement and the Plan, Grantee
has signed this Agreement this 30th day of December, 2003.

 

  /s/    PAUL M. ANDERSON        

Grantee’s Signature

 

5